Exhibit 10.19(c)


THIRD AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is made as
of July 20, 2009 by and between JRAS, LLC, a Georgia limited liability company
(“Borrower”), PERIMETER INVESTMENT SOLUTIONS, LLC (“Perimeter”), JJG, LLC
(“JJG”), SOUTHERN CRESCENT FINANCE, LLC (“Southern”), JRAS OF SOUTH CAROLINA,
LLC (“JRAS South Carolina”), JRAS OF TENNESSEE, LLC (“JRAS Tennessee”), JRAS OF
FLORIDA, LLC (“JRAS Florida”), JRAS OF ALABAMA, LLC (“JRAS Alabama”) and JAMES
SCHRULL (“Schrull”, and together with Perimeter, JJG, Southern, JRAS South
Carolina, JRAS Tennessee, JRAS Florida and JRAS Alabama, the “Guarantors”) and
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“CapitalSource”), as agent for CAPITALSOURCE BANK, a California industrial bank
(the “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, Guarantors and CapitalSource entered into that certain
Amended and Restated Loan and Security Agreement dated as of November 19, 2007
(as heretofore amended, the “Original Loan Agreement”), for the purposes and
consideration therein expressed, pursuant to which CapitalSource agreed to make
loans to Borrower as therein provided;
 
WHEREAS, Borrower, Guarantors and CapitalSource, as agent for the Lender, desire
to amend the Original Loan Agreement as provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Loan Agreement, in consideration
of the loans which may hereafter be made by Lender to Borrower, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I
 


 
Definitions and References
Section 1.1 Terms Defined in the Original Loan Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Loan Agreement shall have the same meanings whenever
used in this Amendment.
Section 1.2 Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
 
“Amendment” means this Third Amendment to Loan and Security Agreement.
 
“Amendment Documents” means, collectively, this Amendment and any other
document, instrument or agreement required to be delivered pursuant to Article
III hereof.
 
“Loan Agreement” means the Original Loan Agreement, as amended hereby.
 
ARTICLE II
 
Amendments to Original Loan Agreement
Section 2.1 Schedule A.  Section 6.2.B of Schedule A is hereby amended in its
entirety to read as follows:
 
“6.2.B.               Minimum Tangible Net Worth (SECTION 6.2.(k)).
 
The “Minimum Tangible Net Worth” shall be $40,000,000.”
 
ARTICLE III
 
Consent
Section 3.1 Consent.  The Lender hereby consents to the sale by the Borrower to
United Acceptance, Inc. of the Consumer Loans listed on Schedule A hereto so
long as the purchase price therefor is remitted directly to Lender in accordance
with the wiring instructions set forth below, which amount shall be applied to
the Indebtedness in the manner set forth in the Loan Agreement:
 
Bank Name:                                    Bank of America, N.A.,
ABA Number:                                    026009593
Account Name:                                    CapitalSource Funding LLC - SFG
Account Number:                                    003938703751
Reference:                                    Just Right Auto Sales
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
 
Conditions of Effectiveness
Section 4.1 Effective Date.  This Amendment shall become effective as of the
date first above written when and only when Lender shall have received, at
Lender’s office,
    (a) a duly executed counterpart of this Amendment,
    (b) a duly executed copy of the Assignment of Motor Vehicle Title Liens, in
form and substance acceptable to CapitalSource, and
    (c) such other documents as Lender may request.
 
ARTICLE V
 
Covenants
Section 5.1 Delivery of Auto Titles.  The Related Parties covenant and agree
that on or before sixty (60) days following the date of this Amendment they
shall deliver to the Custodian the original Auto Title for each of the
automobiles listed on Schedule B hereto which shall list the respective Related
Party as first lienholder on such automobile.  The failure to comply with the
covenant set forth in this Section 5.1 shall constitute an Event of Default
under the Loan Agreement.
 
ARTICLE VI
 
Representations and Warranties
Section 6.1 Representations and Warranties.  In order to induce Lender to enter
into this Amendment, Borrower and each Guarantor represents and warrants to
Lender that:
    (a) The representations and warranties contained in the Original Loan
Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent that such representations and warranties expressly
relate to a specific date, in which case they shall have been accurate in all
material respects as of such specified date;
    (b) Each Related Party is duly authorized to execute and deliver this
Amendment and the other Amendment Documents and is and will continue to be duly
authorized to perform its obligations under the Loan Documents.  Each Related
Party has duly taken all corporate action necessary to authorize the execution
and delivery of this Amendment and the other Amendment Documents and to
authorize the performance of the obligations of such Related Party hereunder and
thereunder;
    (c) The execution and delivery by each Related Party of this Amendment and
the other Amendment Documents, the performance by such Related Party of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby do not and will not conflict with any provision of law,
statute, rule or regulation or of the organizational and governing documents of
such Related Party, or of any material agreement, judgment, license, order or
permit applicable to or binding upon such Related Party, or result in the
creation of any lien, charge or encumbrance upon any assets or properties of
such Related Party.  Except for those which have been duly obtained, no consent,
approval, authorization or order of any court or governmental authority or third
party is required in connection with the execution and delivery by any Related
Party of this Amendment and the other Amendment Documents or to consummate the
transactions contemplated hereby and thereby; and
    (d) When duly executed and delivered, each of this Amendment and the other
Amendment Documents will be a legal and binding instrument and agreement of
Borrower and each Guarantor which is a party thereto, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency and similar laws
applying to creditors’ rights generally and by principles of equity applying to
creditors’ rights generally.
 
ARTICLE VII
 
Miscellaneous
Section 7.1 Ratification of Agreement.  The Original Loan Agreement as hereby
amended is hereby ratified and confirmed in all respects.  Any reference to the
Loan Agreement in any Loan Document shall be deemed to refer to this Amendment
also.  The execution, delivery and effectiveness of this Amendment and the other
Amendment Documents shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lender under the Loan Agreement or any
other Loan Document nor constitute a waiver of any provision of the Loan
Agreement or any other Loan Document.
 
Section 7.2 Survival of Agreements.  All representations, warranties, covenants
and agreements of Borrower and each Guarantor herein shall survive the execution
and delivery of this Amendment and the performance hereof, and shall further
survive until all of the Indebtedness is paid in full.  All statements and
agreements contained in any certificate or instrument delivered by Borrower or
any Guarantor hereunder or under the Loan Agreement to Lender shall be deemed to
constitute representations and warranties by, or agreements and covenants of,
such party under this Amendment and under the Loan Agreement.
 
Section 7.3 Guarantor Ratification.  Each Guarantor hereby (i) consents to the
provisions of this Amendment and the transactions contemplated herein, (ii)
ratifies and confirms the respective Guaranty dated as of November 19, 2007,
made by the respective Guarantor for the benefit of Lender pursuant to the Loan
Agreement, (iii) ratifies and confirms all other Loan Documents, (iv) agrees
that all of Guarantor’s respective obligations and covenants thereunder shall
remain unimpaired by the execution and delivery of this Amendment and the other
documents and instruments executed in connection herewith, (v) all references in
the Guaranty to the Loan Agreement shall be deemed to refer to the Loan
Agreement as amended by this Amendment, and (vi) agrees that such Guaranty and
such other Loan Documents shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
Section 7.4 Loan Documents.  This Amendment and the other Amendment Documents
are each a Loan Document, and all provisions in the Loan Agreement pertaining to
Loan Documents apply hereto and thereto.
 
Section 7.5 Governing Law.  This Amendment shall be construed in accordance with
the substantive laws of the State of Maryland (without regard to conflict of law
principles) and the obligations, rights and remedies of the parties hereto shall
be determined in accordance with such laws.
 
Section 7.6 Limitation.  This Amendment is limited as specified herein and shall
not constitute an amendment, modification, consent, acceptance or waiver of any
provision of any of the Loan Documents, other than as provided in Article II and
Article III above.
 
Section 7.7 Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  This Amendment may be duly executed by facsimile or other electronic
transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 

2152344v1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
 
BORROWER:
 
JRAS, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             Managing Director
 
By:           /s/ Robert P.
Manning                                                                
Name:  Robert P. Manning
Title:    Vice President
 
GUARANTOR:
 
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
 
PERIMETER INVESTMENT SOLUTIONS, LLC
 
By:           /s/ Mark
Long                                                                
Name:             Mark Long
Title:             Secretary
 
 
JJG, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
 
By:           /s/ Robert P.
Manning                                                                
Name:  Robert P. Manning
Title:    Vice President


 

2152344v1                                                                     
 
 

--------------------------------------------------------------------------------

 

JRAS OF SOUTH CAROLINA, LLC JRAS, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Robert P.
Manning                                                                
Name:  Robert P. Manning
Title:    Vice President


 
JRAS OF TENNESSEE, LLC
 
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Robert P.
Manning                                                                
Name:  Robert P. Manning
Title:    Vice President
 
JRAS OF FLORIDA, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Robert P.
Manning                                                                
Name:  Robert P. Manning
Title:    Vice President


 

2152344v1                                                                     
 
 

--------------------------------------------------------------------------------

 



JRAS OF ALABAMA, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Robert P.
Manning                                                                
Name:  Robert P. Manning
Title:    Vice President


 
SOUTHERN CRESCENT FINANCE, LLC
 
By:           /s/ James
Schrull                                                      
Name:             James Schrull
Title:             President
 
By:           /s/ Robert P.
Manning                                                                
Name:  Robert P. Manning
Title:    Vice President



2152344v1                                                                     
 
 

--------------------------------------------------------------------------------

 

CAPITALSOURCE FINANCE, LLC, as agent
 
By:           /s/ Sue J.
Choi                                                                           
Name:             Sue J. Choi
Title:             Senior Counsel



2152344v1                                                                     
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
[See Attached]
 

2152344v1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "A"
UNITED ACCEPTANCE PURCHASE AGREEMENT
Date:  7/8/2009
Dealer:  JUST RIGHT AUTO SALES - AL
Bid:  91.0%
Reserve %:  21.0%
Customer
Balance
Purchase Price
BAKER, BARBARA – 138741
5,310.43
4,832.49
BAKER, MARTHA – 138744
7,195.31
6,547.73
BALDWIN, RICHARD – 138748
5,219.35
4,749.61
BALDWIN, RICHARD – 138750
3,353.34
3,051.54
CALLOWAY, TESHERRA M – 138764
2,949.94
2,684.45
CANNON, HUBERT WAYNE – 138766
3,824.48
3,480.28
COPRICH, LASHUNDRA V – 138776
4,148.66
3,775.28
DRYER, CORREY – 138786
7,984.76
7,266.13
EVANS, TONYA EDWARDS – 138788
6,106.12
5,556.57
FLOYD, DWAIN – 138798
7,203.57
6,555.25
FLOYD, TOY - 138801
7,533.35
6,855.35
FRAZIER, ALICIA – 138804
5,188.11
4,721.18
GILLIS, DEBRA – 138810
3,783.96
3,443.40
GLOVER, LINDA – 138811
9,128.46
8,306.90
GUICE, WALTER – 138824
7,794.27
7,092.79
HARVEY, OTIS – 138834
4,863.44
4,425.73
HENDERSON, TYRONE D – 138760
6,153.72
5,599.89
HOWZE, TIFFANY – 138765
8,603.42
7,829.11
JOHNSON, SHENITA – 138887
7,231.89
6,581.02
JONES, STEPHANIE – 138781
8,431.22
7,672.41
KNIGHT, HORACE DAVID – 138785
4,390.19
3,995.07
LAMPLEY, ALLEN – 138787
9,404.45
8,558.05
LOWERY, GENEVA – 138789
8,439.69
7,680.12
MCDONALD, SEQUITA – 138796
8,961.45
8,154.92
MOTLEY, FLORA S – 138833
3,815.63
3,472.22
NELSON, SONYA – 138836
4,968.51
4,521.34
OTT, GLENDA – 138844
9,530.15
8,672.44
SMITH, DANIEL – 138861
6,809.94
6,197.05
SMITH, DEIDRA – 138864
8,350.66
7,599.10
SMITH, WALLACE – 138870
4,442.19
4,042.39
STEWART, OLIVIA -,138872
8,312.80
7,564.65
STREETER, KENECIA – 138875
6,282.58
5,717.15
TAYLOR, ISIAH - 138879
9,154.51
8,330.60
TERRY, KENNETH ANTOINE – 138882
8,115.61
8,295.21
WALDEN, ROBERT KYLE - 138885
3,103.23
2,823.94
35 Loans
227,089.39
206,651.34




2152344v1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT "A"
UNITED ACCEPTANCE PURCHASE AGREEMENT
Date:  7/8/2009
Dealer:  JUST RIGHT AUTO SALES - AL
Bid:  91.0%
Reserve %:  21.0%
Customer
Balance
Purchase Price
BAINES, DERRICK L – 138736
8,718.34
7,933.69
BAINES, JUSTIN – 138738
9,398.98
8,553.07
BERRY, JERMAINE TYRONE – 138752
3,578. 89
3,256.79
BRIDGES, ALLEN - 138757
9,418.74
8,571.05
BROWNFIELD, SONDRA H - 138762
7,162.50
6,517.88
CARTER, MOSES - 138770
8,838.60
8,043.13
CHAMPHILAK, SOUNTHONE - 138772
5,885.15
5,355.49
COLE, WILLIE JAMES - 138773 <TR>
3,666.96
3,336.93
DENNIS, THOMAS - 138778
8,759.97
7,971.57
FINNEY, MATTIE - 138790 <TR>
8,447.83
7,687.53
FLOWERS, STANISHA - 138795 <TR>
5,133.62
4,671.59
FLOYD, SHAMEEL LASHANDA - 138799
3,579.12
3,257.00
GAMBLE, DELORIS – 138808
4,627.97
4,211.45
GOLSON, KENDRICK – 138812
5,725.01
5,209.76
GONZALES, ESTHER MARIE - 138816
3,197.99
2,910.17
GUNN, AUGUST – 138825
4,477.38
4,074.42
HARRELL, MARSHIKA TRAVILL - 138830
3,281.85
2,986.48
HARRIS, MONICA - 138832
7,430.32
6,761.59
HOOKS, MAXINE - 138763
2,254.41
2,051.51
JACKSON, DAVID L - 138767
3,653.36
3,324.56
JENKINS, ASHLEY M - 138768
4,560.31
4,149.88
JOHNSON, CALLIE MAE - 138771
8,932.14
8,128.25
JOHNSON, PATSY - 138775
5,287.38
4,811.52
JONES, EDWARD C - 138779
4,800.84
4,368.76
MITCHELL, KEITH L – 138821
4,785.19
4,354.52
MOORE JR, SYLVESTER - 138829
4,822.48
4,388.46
MORGAN, SHARRON - 138831
7,275.07
6,620.31
OWENS, FELISA ANN - 138846
4,165.97
3,791.03
PICKETT, TERRY - 138848
7,960.67
7,244.21
RAMSEY, GERALD A - 138850 <TR> <CR>
3,801.82
3,459.66
SANDERS, ORA L - 138855
9,895.77
9,005.15
TAYLOR, MATTIE - 138880
5,018.34
4,566.69
WILLIAMS, NATHANIEL - 138886
9,044.08
8,230.11
WILSON, MELINDA - 138888
4,820.68
4,386.82
WRIGHT, WANDA - 138889
7,987.90
7,268.99
35 Loans
210,395.63
191,460.02




2152344v1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT "A"
UNITED ACCEPTANCE PURCHASE AGREEMENT
Date:  7/8/2009
Dealer:  JUST RIGHT AUTO SALES - AL
Bid:  91.0%
Reserve %:  21.0%
Customer
Balance
Purchase Price
AKPAN
3,671.00
3,340.61
BANGURA
8,541.58
7,772.84
BENTON
7,256.67
6,603.57
BRAGG
9,211.96
8,382.88
BRUMMAGE
9,007.95
8,197.23
DORE
8,417.56
7,659.98
FAIN
8,614.45
7,839.15
FRANK
8,921.74
8,118.78
HANIFA
5,740.67
5,224.01
HENDRICKSON
8,517.33
7,750.77
HIGHTOWER-ILESANMI
3,652.22
3,323.52
JOHNSON III
8,687.58
7,905.70
SAYLORS
9,458.74
8,607.45
SCOTT
5,539.33
5,040.79
SIMEON
8,735.25
7,949.08
SMALLS
8,918.56
8,115.89
SMITH
9,893.85
9,003.40
STEPHENSON
5,611.28
5,106.26
WALKER
7,194.89
6,547.35
WRIGHT
9,057.96
8,242.74
20 Loans
154,650.57
140,732.02






2152344v1
 
 

--------------------------------------------------------------------------------

 



EXHIBIT "A"
UNITED ACCEPTANCE PURCHASE AGREEMENT
Date:  7/8/2009
Dealer:  JUST RIGHT AUTO SALES - FL
Bid:  91.0%
Reserve %:  21.0%
Customer
Balance
Purchase Price
FLAVIUS, PETULA - 138703
7,817.18
7,113.63
GIBSON, ALBERT - 138704
9,606.50
8,741.92
HALL, KELSEY - 138705
9,227.39
8,396.92
LAYNE, DIANA - 138709
8,702.09
7,918.90
PIERRE, MARGUERITE - 138711
8,191.50
7,454.27
STEEL, ROCKLAND - 138713
8,449.89
7,689.40
TAYLOR, SHERRI - 138715
6,546.45
5,957.27
TERRY, GINA - 138716
8,850.98
8,054.39
WILLIAMS, LAUREN - 138719
7,556.26
6,876.20
9 Loans
74,948.24
68,202.90




2152344v1
 
 

--------------------------------------------------------------------------------

 



SCHEDULE B
 



2152344v1
 
 

--------------------------------------------------------------------------------

 

LIENHOLDER EXCEPTIONS
 
collateral_key
borrower_name
lnamount
doctype_descr
question _code
102612
SMITH EBONY SHANIKA
11,803.09
COFT-CERTIFICATE OF TITLE
61
102999
BRISTOL SHARON DELAINE
12,491.39
COFT-CERTIFICATE OF TITLE
61
103105
Adcock Christine Hoskins
11,882.59
COFT-CERTIFICATE OF TITLE
61
104263
WHITTED TIKYA C
11,347.24
COFT-CERTIFICATE OF TITLE
61
105200
Bolton Larry Wilson
11,948.02
COFT-CERTIFICATE OF TITLE
61
106908
Sanders Alphonso Growsha
11,207.00
COFT-CERTIFICATE OF TITLE
61
111009
LAUFENBERG CORY JOHN
12,303.74
COFT-CERTIFICATE OF TITLE
61
111251
BERRY MARY TUCK
11,548.00
COFT-CERTIFICATE OF TITLE
61
112931
MOORE VERA L
11,882.59
COFT-CERTIFICATE OF TITLE
61
116043
Pelham Nellie Irene
12,327.74
COFT-CERTIFICATE OF TITLE
61
117544
RUSSELL LISA TOWANNA
11,902.99
COFT-CERTIFICATE OF TITLE
61
118309
FLORES LOUIS
11,903.34
COFT-CERTIFICATE OF TITLE
61
121844
EDMOND TAMEL R
9,769.56
COFT-CERTIFICATE OF TITLE
61
1242318
THOMPSON LAKESHA NICOLE
11,529.40
COFT-CERTIFICATE OF TITLE
61
124247
PEDRAZA RAMON
12,082.69
COFT-CERTIFICATE OF TITLE
61
124697
VASQUEZ LUIS ANGEL
11,839.99
COFT-CERTIFICATE OF TITLE
61
124828
Townsend Domoneek L
11,929.00
COFT-CERTIFICATE OF TITLE
61
127328
Holmes Felicia Elouise
11,463.19
COFT-CERTIFICATE OF TITLE
61
128409
CRUZ SHIRLEY JEAN
10,973.23
COFT-CERTIFICATE OF TITLE
61
128863
JENKINS HARAKA NICOLE
12,020.69
COFT-CERTIFICATE OF TITLE
61
133808
PEELE MICHAEL KHAIRI
12,227.99
COFT-CERTIFICATE OF TITLE
61
133970
CLARK(JR) JONATHAN
11,631.39
COFT-CERTIFICATE OF TITLE
61
140372
Hopkins Nakisha N
11,776.24
COFT-CERTIFICATE OF TITLE
61
145206
ALUBAID TERESA INMACULADA
12,175.14
COFT-CERTIFICATE OF TITLE
61
147748
ARES JULIO L
12,414.69
COFT-CERTIFICATE OF TITLE
61
151430
RAINES FAY D
11,507.56
COFT-CERTIFICATE OF TITLE
61
158640
HENRY AKIIMA DESHANDRA
12,308.34
COFT-CERTIFICATE OF TITLE
61
160919
WAYMAN BRIAN WALTER
12,438.00
COFT-CERTIFICATE OF TITLE
61
162417
VADINO BENJAMIN JON
11,968.34
COFT-CERTIFICATE OF TITLE
61
166469
CHILDS WILLIE BOB
12,172.00
COFT-CERTIFICATE OF TITLE
61
166499
TULLIS BELINDA ANN
11,918.34
COFT-CERTIFICATE OF TITLE
61
167195
ELLIOTT TERINA MELINDA
11,695.09
COFT-CERTIFICATE OF TITLE
61
169163
SPARKS WILLARD CLARENCE
12,289.99
COFT-CERTIFICATE OF TITLE
61
169309
WILLIAMS JERILYN D
12,408.69
COFT-CERTIFICATE OF TITLE
61
175927
THOMPSON TANIKA SHONTE
12,107.64
COFT-CERTIFICATE OF TITLE
61
177813
PEETS SHALLOM
12,277.99
COFT-CERTIFICATE OF TITLE
61
185713
THOMAS JERMAINE
12,073.79
COFT-CERTIFICATE OF TITLE
61
196827
Quaterman Jacqueline Marie
11,291.49
COFT-CERTIFICATE OF TITLE
61
199559
WASHINGTON LATESHA M
11,689.05
COFT-CERTIFICATE OF TITLE
61
201359
LAMPKIN CHERYL PENSON
11,053.73
COFT-CERTIFICATE OF TITLE
61
203022
Ivey Frank Allan
11,644.64
COFT-CERTIFICATE OF TITLE
61
210114
BLACK ROCHELLE L
11,918.34
COFT-CERTIFICATE OF TITLE
61
216252
Webster Thomas Anthony
11,588.94
COFT-CERTIFICATE OF TITLE
61
216252
Gillean, Pamper Leigh
12,318.34
COFT-CERTIFICATE OF TITLE
61
218997
Jones Dana Jodell
12,521.04
COFT-CERTIFICATE OF TITLE
61
220881
Peifer Zachariah Nathaniel
11,882.59
COFT-CERTIFICATE OF TITLE
61
220942
CADET RAMON VILBRUN
8,306.86
COFT-CERTIFICATE OF TITLE
61
222359
Rosa Iris Delia
11,516.24
COFT-CERTIFICATE OF TITLE
61
226605
Coffman Beth
12,088.00
COFT-CERTIFICATE OF TITLE
61
227384
Kephart Tammy Horton
12,095.00
COFT-CERTIFICATE OF TITLE
61
227440
Gousman Dionne
12,408.69
COFT-CERTIFICATE OF TITLE
61
228119
BOOTHE ASHLEY N
11,540.24
COFT-CERTIFICATE OF TITLE
61
228367
BOWERS SARAH KAY
12,488.00
COFT-CERTIFICATE OF TITLE
61
230750
Glover Shantell Leven
12,007.29
COFT-CERTIFICATE OF TITLE
61
232463
Rothwell Shana Kiara
11,451.00
COFT-CERTIFICATE OF TITLE
61
233754
PRICE LAHEATHA LASSELL
11,493.33
COFT-CERTIFICATE OF TITLE
61
233850
Boyd Michelle Dianne
12,095.29
COFT-CERTIFICATE OF TITLE
61
235383
BURD ALYSSA LYNN
12,018.69
COFT-CERTIFICATE OF TITLE
61
238022
Younger Penny
12,308.34
COFT-CERTIFICATE OF TITLE
61
238547
JAMES LEON ERICK
11,728.64
COFT-CERTIFICATE OF TITLE
61
243767
EVANS YANCEY LAMONT
11,621.57
COFT-CERTIFICATE OF TITLE
61
245910
JONES(JR) REGINALD LEMAR
11,859.99
COFT-CERTIFICATE OF TITLE
61
247037
Finch(III) Willis Ray
12,076.29
COFT-CERTIFICATE OF TITLE
61
248297
BANNER ROX-ROY
12,409.00
COFT-CERTIFICATE OF TITLE
61
250118
MITCHELL LARKISHA K
11,397.44
COFT-CERTIFICATE OF TITLE
61
251530
Carlisle Andrew M
11,499.33
COFT-CERTIFICATE OF TITLE
61
258400
Towns Pamela
11,400.24
COFT-CERTIFICATE OF TITLE
61
258858
MALDONADO OSVALDO JOSE
11,887.19
COFT-CERTIFICATE OF TITLE
61
260672
Griffin Kizzie Shanique
11,820.05
COFT-CERTIFICATE OF TITLE
61
264410
Furlow Tangela Surrency
11,876.59
COFT-CERTIFICATE OF TITLE
61
265054
WHITLOCK SHANEKA LATRICE
11,246.49
COFT-CERTIFICATE OF TITLE
61
267261
Wilburn Anthony William
11,741.24
COFT-CERTIFICATE OF TITLE
61
268169
STALLWORTH CARLA JEANENE
12,358.34
COFT-CERTIFICATE OF TITLE
61
 275133
Stilts William F
12,024.69
COFT-CERTIFICATE OF TITLE
61
283022
Younger, Penny
11,916.94
COFT-CERTIFICATE OF TITLE
61
284159
COPELAND CASSIE M
11,701.18
COFT-CERTIFICATE OF TITLE
61
294005
DIRKS DAVID P
12,403.00
COFT-CERTIFICATE OF TITLE
61
299113
ALLICOCKCLARKE MARGARET L
12,329.00
COFT-CERTIFICATE OF TITLE
61
309918
Luxce Adelina
12,001.34
COFT-CERTIFICATE OF TITLE
61
312921
RIVERA BRIDGET ROGINA
12,260.99
COFT-CERTIFICATE OF TITLE
61
320609
BALLARD CAPRISHA D
11,652.97
COFT-CERTIFICATE OF TITLE
61
333489
Crane-Smith Jeannette
11,334.24
COFT-CERTIFICATE OF TITLE
61
347920
Hall Rekita Shavon
11,261.81
COFT-CERTIFICATE OF TITLE
61
353857
MIncy Diane Littles
11,218.89
COFT-CERTIFICATE OF TITLE
61
380257
Greene Valeshia Laverne
11,751.00
COFT-CERTIFICATE OF TITLE
61
392825
Coney Evelyn D
11,354.55
COFT-CERTIFICATE OF TITLE
61
461134
HOWELL XAVIER
11,946.00
COFT-CERTIFICATE OF TITLE
61
468798
DANIELS RICHARD N
11,395.64
COFT-CERTIFICATE OF TITLE
61
508987
LAMAR-LEE ZINA
11,488.59
COFT-CERTIFICATE OF TITLE
61
516008
HINES JOSEPHINE
11,588.94
COFT-CERTIFICATE OF TITLE
61
519486
BROWN DANIEL J
10,795.74
COFT-CERTIFICATE OF TITLE
61
526368
Buckson Carolyn C
11,946.17
COFT-CERTIFICATE OF TITLE
61
549975
CHAMBERS MICHAEL JEROME
12,008.34
COFT-CERTIFICATE OF TITLE
61
561486
MACK DORENDA BAKER
10,220.99
COFT-CERTIFICATE OF TITLE
61
569209
WILLIAMS LORI RUTHANN
11,693.99
COFT-CERTIFICATE OF TITLE
61
589641
MADISON JASMINE NICOLE
11,995.34
COFT-CERTIFICATE OF TITLE
61
597134
Matthew Madison Wayl
11,794.24
COFT-CERTIFICATE OF TITLE
61
604450
DAVIS URSULA MELISSA
11,920.34
COFT-CERTIFICATE OF TITLE
61
606933
Chaple Jimmie C
11,876.59
COFT-CERTIFICATE OF TITLE
61
607062
Misra Laura Denise
11,663.89
COFT-CERTIFICATE OF TITLE
61
609143
Ward Betty Bell
12,420.69
COFT-CERTIFICATE OF TITLE
61
610519
GREENE-Bryant REBECCA LYNN
11,550.58
COFT-CERTIFICATE OF TITLE
61
613346
Garcia, Adrian
11,717.24
COFT-CERTIFICATE OF TITLE
61
617811
COAKLEY FRANCENE LAWANDER
12,340.84
COFT-CERTIFICATE OF TITLE
61
629317
YARN TONI DELORES
11,363.18
COFT-CERTIFICATE OF TITLE
61
631508
DUNCOMBE RONNISHA ROSHAUNDA
11,557.54
COFT-CERTIFICATE OF TITLE
61
637784
GAINES(II) ROBERT LEE
12,378.34
COFT-CERTIFICATE OF TITLE
61
650341
BRYANT QUARTICE ODESSA
11,742.64
COFT-CERTIFICATE OF TITLE
61
657490
CHANEY ANDRIA CARLA
11,649.69
COFT-CERTIFICATE OF TITLE
61
693201
Jones Janese Odael
12,195.64
COFT-CERTIFICATE OF TITLE
61
6988
HUTCHINGSON, ANTHONY LAMAR
8,561.26
CONT-CONTRACT
61
785935
WYATT ANTONIO ALONZO
12,011.69
COFT-CERTIFICATE OF TITLE
61
794620
DIXON KATHY DENIECE
12,428.69
COFT-CERTIFICATE OF TITLE
61
839274
REED VANSERE ELIZABETH
11,344.84
COFT-CERTIFICATE OF TITLE
61
873163
YEARBY MORIE E
10,495.58
COFT-CERTIFICATE OF TITLE
61
938753
BEARD ANTHONY LAMARK
12,314.34
COFT-CERTIFICATE OF TITLE
61
A08486
DENNIS SUSAN MICHELLE
11,659.09
COFT-CERTIFICATE OF TITLE
61
A173R
WILLIAMS CHILSEE LASHEAT.
8,304.55
COFT-CERTIFICATE OF TITLE
61
A44962
Roebuck Audrey M
11,457.00
COFT-CERTIFICATE OF TITLE
61
A57455
Smith Irene Riley
11,709.99
COFT-CERTIFICATE OF TITLE
61
A645
HALL MARQUITIA TRESHUN
7,793.48
COFT-CERTIFICATE OF TITLE
61
A70551
NATHAN(JR) WILLIE JAMES
12,969.46
COFT-CERTIFICATE OF TITLE
61
A736
JOHNSON MARTHA BENN
9,234.69
COFT-CERTIFICATE OF TITLE
61
A803
Mitchell Iris L
12,261.39
COFT-CERTIFICATE OF TITLE
61
A86698
DAVIS-BENNETT TATANISHA D
12,277.99
COFT-CERTIFICATE OF TITLE
61
B99696
DAVIS JACQUELYN MARIE
11,820.58
COFT-CERTIFICATE OF TITLE
61
C175910
Ruiz-Santiago Jose A
11,091.19
COFT-CERTIFICATE OF TITLE
61
C57051
GEDDES CIERA N
10,415.10
COFT-CERTIFICATE OF TITLE
61
J037463
MATOSPIZARRO OSCAR L
11,909.49
COFT-CERTIFICATE OF TITLE
61
L558399
REESE ANNIE MAE
11,037.79
COFT-CERTIFICATE OF TITLE
61
N135628
Carter Elaine Evelyn
11,080.10
COFT-CERTIFICATE OF TITLE
61
R042926
Hazley Lee Charlotte
11,918.34
COFT-CERTIFICATE OF TITLE
61
R105809
GREEN JACQUELINE G
10,977.62
COFT-CERTIFICATE OF TITLE
61
R124312
Richhart Charles A
12,494.09
COFT-CERTIFICATE OF TITLE
61
R131413
Hilliard Angel Jeree
12,089.29
COFT-CERTIFICATE OF TITLE
61
R132706
ROLLE NICOLE MICHELLE
11,772.74
COFT-CERTIFICATE OF TITLE
61
R137635
Clark Rachael Diane
9,854.64
COFT-CERTIFICATE OF TITLE
61
R153436
BROWN JOAN LEE
10,364.74
COFT-CERTIFICATE OF TITLE
61
R157933
Littles Deborah Ann
11,803.64
COFT-CERTIFICATE OF TITLE
61
R162616
BUTLER SCOTT EDWARD
12,408.69
COFT-CERTIFICATE OF TITLE
61
R167664
CAMPBELL SHAYLA LATRICE
12,018.69
COFT-CERTIFICATE OF TITLE
61
R172480
Duncan Staci Noelle
12,013.29
COFT-CERTIFICATE OF TITLE
61
R172850
George April Victoria
11,518.59
COFT-CERTIFICATE OF TITLE
61
R177555
Allen Tangy Tawana
11,770.24
COFT-CERTIFICATE OF TITLE
61
R178318
Williams Andre Francis
11,663.89
COFT-CERTIFICATE OF TITLE
61
R178774
Pratt Marcus D
11,453.69
COFT-CERTIFICATE OF  TITLE
61
R181735
CUNNINGHAM RUBY ROBERTS
12,036.29
COFT-CERTIFICATE OF TITLE
61
r183952
THOMAS DARREL SELVY
11,802.09
COFT-CERTIFICATE OF TITLE
61
R188192
BETHEA ARLECIA LYDIA
12,396.34
COFT-CERTIFICATE OF TITLE
61
R194711
Glezen Lynn Edward
11,669.89
COFT-CERTIFICATE OF TITLE
61
R198917
BOWMAN SHAKERA SHERI
12,368.04
COFT-CERTIFICATE OF TITLE
61
R205789
JACKSON EBONI CHARMAINE
12,326.34
COFT-CERTIFICATE OF TITLE
61
R207545
BURNS BRENDA KING
12,326.34
COFT-CERTIFICATE OF TITLE
61
R209225
Meroney Michael
11,456.86
COFT-CERTIFICATE OF TITLE
61
R227136
WRIGHT JOSEPH MICHAEL
11,081.79
COFT-CERTIFICATE OF TITLE
61
R234171
Weekes James L
12,408.69
COFT-CERTIFICATE OF TITLE
61
R242683
MCDOUGAL BRIAN S
10,228.69
COFT-CERTIFICATE OF TITLE
61
R247209
Chiurazzi Ashley Marie
11,055.19
COFT-CERTIFICATE OF TITLE
61
R261130
TAYLOR JAMES
11,132.14
COFT-CERTIFICATE OF TITLE
61
R266600
Harris Sharonda Mims
10,650.39
COFT-CERTIFICATE OF TITLE
61
R268299
HOLLAND GAY WENDELL
12,408.69
COFT-CERTIFICATE OF TITLE
61
R269943
SIMS ANDREA JANAY
11,554.94
COFT-CERTIFICATE OF TITLE
61
r283867
Saunders Jason Andrew
10,162.63
COFT-CERTIFICATE OF TITLE
61
R284009
JENKINS WYNETTA L
12,495.69
COFT-CERTIFICATE OF TITLE
61
R285907
WILSON NATHANIEL
11,752.64
COFT-CERTIFICATE OF TITLE
61
R302894
ANDERSON BRENDA DENISE
11,465.19
COFT-CERTIFICATE OF TITLE
61
R312260
JOHNSON SENTORIA S
11,275.59
COFT-CERTIFICATE OF TITLE
61
R318295
Hillman Betty
11,980.04
COFT-CERTIFICATE OF TITLE
61
R335738
JACKSON JEREMIAH LAMERN
12,308.34
COFT-CERTIFICATE OF TITLE
61
R349403
Brazell Carmelita A
11,512.44
COFT-CERTIFICATE OF TITLE
61
R366881
MARTINEZ ELPIDIO RAFAELRAMOS
12,408.69
COFT-CERTIFICATE OF TITLE
61
r405613
LACKEY JEFFREY ALLAN
12,408.69
COFT-CERTIFICATE OF TITLE
61
R416389
WALLACE JEANETTE
12,283.99
COFT-CERTIFICATE OF TITLE
61
R430751
BLAYLOCK LINDA
11,120.14
COFT-CERTIFICATE OF TITLE
61
R481560
Chisolm Etowsha Satega
11,186.48
COFT-CERTIFICATE OF TITLE
61
R498115
DAUGHTRY EVERETT MAURICE
11,558.24
COFT-CERTIFICATE OF TITLE
61
R502815
BROWN BEVERLY LOU
11,087.19
COFT-CERTIFICATE OF TITLE
61
R509737
KELLY JEANNETTA DOMONIQUE
10,849.93
COFT-CERTIFICATE OF TITLE
61
R576176
BASS DARYL LYNN
12,408.69
COFT-CERTIFICATE OF TITLE
61
R581687
WOMACK(JR) ROBERT
12,357.32
COFT-CERTIFICATE OF TITLE
61
R606180
Webb Vernita
11,463.19
COFT-CERTIFICATE OF TITLE
61
R610231
JONES EDWARD S
11,000.84
COFT-CERTIFICATE OF TITLE
61
r612394
Taylor Stephanie Jean
11,494.94
COFT-CERTIFICATE OF TITLE
61
R612986
CHRISTIAN SHAMEKA MICHELE
11,918.34
COFT-CERTIFICATE OF TITLE
61
R615519
PAIGE TIFFANY DANIELLE
11,193.14
COFT-CERTIFICATE OF TITLE
61
R630441
CHRISTIAN DANIELL LAVETTE
10,417.64
COFT-CERTIFICATE OF TITLE
61
R677447
RUSS MAMIE COGER
12,018.69
COFT-CERTIFICATE OF TITLE
61
R767576
Owens Cheryl Sue
11,776.24
COFT-CERTIFICATE OF TITLE
61
R781179
BYERS DWAYNE A
11,344.84
COFT-CERTIFICATE OF TITLE
61
RA06271
Adams Michael John
10,431.69
COFT-CERTIFICATE OF TITLE
61
RA62658
DORSEY TAMMY TAMEKIE
12,008.69
COFT-CERTIFICATE OF TITLE
61
RB54977
Burgos-Lugo Pedro Isander
12,292.99
COFT-CERTIFICATE OF TITLE
61
RB83734
Jones Aaron Clyde
12,420.69
COFT-CERTIFICATE OF TITLE
61
RC69296
WILLIAMS LETHA M
12,177.64
COFT-CERTIFICATE OF TITLE
61
RD14541
GREGORY KAREN
12,067.73
COFT-CERTIFICATE OF TITLE
61
RJ41117
Rembert Roy Curtis
12,089.29
COFT-CERTIFICATE OF TITLE
61
RM10413
Joseph Austin Hampford
12,113.64
COFT-CERTIFICATE OF TITLE
61
RR008367
McCoy Jessyca Mae
12,089.29
COFT-CERTIFICATE OF TITLE
61
rr153322
Chevon Brown S
12,308.34
COFT-CERTIFICATE OF  TITLE
61
RR166049
LAYMON FELISHA A
11,171.52
COFT-CERTIFICATE OF TITLE
61
RR246524
LINGEBACH MEGHUNN ELIZABETH
11,612.89
COFT-CERTIFICATE OF TITLE
61
RR247789
LEWIS ASHLEY RENEA
11,008.84
COFT-CERTIFICATE OF TITLE
61
RR292666
MEEKS ALONZO JEROME
11,374.84
COFT-CERTIFICATE OF TITLE
61
RR637700
REDDICK TAYUNNA NICHOLE
10,895.09
COFT-CERTIFICATE OF TITLE
61
RRA38876
Rogers Michael James
12,408.69
COFT-CERTIFICATE OF TITLE
61
RX734226
WORLEY BONITA
12,220.99
COFT-CERTIFICATE OF TITLE
61
U1990
BALDWIN BRENDA ANNETTE
1,470.02
COFT-CERTIFICATE OF TITLE
61
W127202
GORDON KIMBERLY M
11,677.49
COFT-CERTIFICATE OF TITLE
61




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
